J-A02014-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellant

                   v.

SEAN HAUGHTON

                        Appellee                    No. 1315 EDA 2013


                   Appeal from the Order April 4, 2013
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0013330-2012


BEFORE: PANELLA, J., LAZARUS, J., and WECHT, J.

MEMORANDUM BY LAZARUS, J.:                         FILED MARCH 17, 2015

     The Commonwealth appeals from the order entered on April 4, 2013,

in the Court of Common Pleas of Philadelphia County, granting Sean

Haughton’s motion to suppress all evidence found in his home. We affirm.

     The trial court summarized the facts of this case as follows:

     On October 11, 2012, at approximately 10:00 pm, Officers
     Michvech and Helgpyh were driving on the 200 block of West
     Albanus Street. The officers saw the defendant, Sean Haughton,
     as well as two other males, and Officer Michvech observed a
     large bulge in [Haughton’s] jacket pocket. When the officers
     stopped [and] exited their vehicle to investigate, [Haughton] ran
     from the sidewalk up the steps and into the house, slamming the
     door behind him. Both officers pursued [Haughton] into the
     house, where he was found crouching behind a coffee table.
     [Haughton] was arrested, and a gun was subsequently recovered
     from under the coffee table.

Suppression Court Opinion, 4/14/14, at 1.
J-A02014-15



       Haughton filed a motion to suppress all evidence found in his home

following the search on October 11, 2012, arguing that the search was illegal

because the officers did not possess reasonable suspicion or probable cause

to stop or investigate the defendant.            The suppression court agreed and,

following a hearing, granted Haughton’s motion on April 4, 2013.

       On May 1, 2013, the Commonwealth filed the instant appeal.             The

Commonwealth presents one issue for this Court to review:

       Did the lower court err in suppressing evidence on the basis that
       there was no reasonable suspicion to stop [Haughton] where
       police with experience in numerous gun arrests were patrolling a
       high-crime area with recent shootings and observed him with a
       bulge in his jacket pocket that they suspected was a gun; he
       looked towards them and fled into [his]1 house [. . .]; and upon
       pursuing they found him near a gun in plain view on the floor?

Appellant’s Brief, at 4. We consider the Commonwealth’s issue mindful of

the following:

       When the Commonwealth appeals from a suppression order, this
       Court follows a clearly defined scope and standard of review.
       We consider only the evidence from the defendant’s witnesses
       together with the evidence of the prosecution that, when read in
       the context of the entire record, remains uncontradicted. This
       Court must first determine whether the record supports the
       factual findings of the suppression court and then determine the
       reasonableness of the inferences and legal conclusions drawn
       from those findings. In appeals where there is no meaningful
       dispute of fact, as in the case sub judice, our duty is to
____________________________________________


1
  Initially, the Commonwealth argued that the court erroneously concluded
that Haughton owned the house located at 228 West Albanus Street. In its
reply brief, however, the Commonwealth withdrew this argument and
conceded that Haughton had a reasonable expectation of privacy in the
house. See Appellant’s Reply Brief, at 6.



                                           -2-
J-A02014-15


     determine whether the suppression court properly applied the
     law to the facts of the case.

Commonwealth v. Gorbea-Lespier, 66 A.3d 382, 385-86 (Pa. Super.

2013) (quoting Commonwealth v. Arthur, 62 A.3d 424, 427 (Pa. Super.

2013)) (internal quotation marks and citations omitted).

     Upon our review, we determine that the certified record supports the

factual findings of the suppression court. Gorbea-Lespier, supra. Thus,

we are presented solely with the legal question of whether the facts recited

by the suppression court, quoted above, gave rise to reasonable suspicion or

probable cause.

     The Commonwealth argues that an examination of the totality of the

circumstances warrants the conclusion that the officers had reasonable

suspicion to stop Haughton and investigate their belief that he was armed.

Commonwealth’s Brief at 10. We disagree.

     While warrantless seizures [. . .] are generally prohibited, they
     are permissible if they fall within one of a few well-delineated
     exceptions. One such exception allows police officers to detain
     individuals for a brief investigation when they possess
     reasonable suspicion that criminal activity is afoot. Reasonable
     suspicion is a less stringent standard than probable cause
     necessary to effectuate a warrantless arrest, and depends on the
     information possessed by police and its degree of reliability in
     the totality of the circumstances. In order to justify the seizure,
     a police officer must be able to point to “specific and articulable
     facts” leading him to suspect criminal activity is afoot. In
     assessing the totality of the circumstances, courts must also
     afford due weight to the specific, reasonable inferences drawn
     from the facts in light of the officer’s experience and
     acknowledge that innocent facts, when considered collectively,
     may permit the investigative detention.




                                    -3-
J-A02014-15



Commonwealth v. Brown, 996 A.2d 473, 476-77 (Pa. 2010) (citations

omitted).

      Here, the large bulge Officer Michvech observed in Haughton’s jacket

pocket while she slowly drove by him in her police cruiser is insufficient to

warrant a belief that criminal activity was afoot.         Commonwealth v.

Martinez, 588 A.2d 513, 516 (Pa. Super. 1991) (“An officer’s mere belief

that a person might be armed cannot serve as an additional articulable fact

to justify an initial stop.”).   Furthermore, Officer Michvech’s description of

the “bulge” failed to include any indication that it was a weapon.             The

Commonwealth emphasizes the fact the officers observed Haughton in a

high crime area with recent shootings. However, mere presence in a high

crime area or near a recently reported crime does not justify a stop. Id. at

515-16.     Beyond presence in a high crime area, the officers lacked other

specific and articulable facts leading them to suspect criminal activity was

afoot. The officers were not responding to flash information or a reported

crime, and the officers did not observe any criminal activity. Based on the

foregoing, we agree with the suppression court’s conclusion of law that the

officers lacked reasonable suspicion to stop Haughton.

      After Officers Michvech and Helgpyh stopped and exited their vehicle,

Haughton ran into his house. The Commonwealth argues that given Officer

Michvech’s    suspicion   that   Haughton    was   armed   –   a   suspicion   that

strengthened when Haughton, unprovoked, fled into a nearby house – she




                                       -4-
J-A02014-15



was justified in immediately following Haughton into the house.            We

disagree.

     It is well established that “probable cause alone will not support
     a warrantless search or arrest in a residence . . . unless some
     exception to the warrant requirement is also present . . . .
     [A]bsent consent or exigent circumstances, private homes may
     not be constitutionally entered to conduct a search or to
     effectuate an arrest without a warrant, even where probable
     cause exists.” [. . .] [O]ur Supreme Court explained that “[i]n
     determining whether exigent circumstances exist, a number of
     factors are to be considered,” such as,

        (1) the gravity of the offense, (2) whether the suspect is
        reasonably believed to be armed, (3) whether there is
        above and beyond a clear showing of probable cause, (4)
        whether there is strong reason to believe that the suspect
        is within the premises being entered, (5) whether there is
        a likelihood that the suspect will escape if not swiftly
        apprehended, (6) whether the entry was peaceable, and
        (7) the time of the entry, i.e., whether it was made at
        night.   These factors are to be balanced against one
        another in determining whether the warrantless intrusion
        was justified.

     Other factors may also be taken into account, such as whether
     there is hot pursuit of a fleeing felon, a likelihood that evidence
     will be destroyed if police take the time to obtain a warrant, or
     danger to police or other persons inside or outside the dwelling.
     Nevertheless, police bear a heavy burden when attempting to
     demonstrate an urgent need that might justify warrantless
     searches or arrests.

Commonwealth v. Bowmaster, 101 A.3d 789, 793 (Pa. Super. 2014)

(citations omitted).   We further note that flight in and of itself cannot

constitute probable cause to arrest. Commonwealth v. Pegram, 301 A.2d

695, 697 (Pa. 1973).




                                    -5-
J-A02014-15



      Here, the Commonwealth failed to establish that probable cause

existed to conduct a warrantless search of Haughton’s home for the

following reasons:      the officers did not have a reasonable suspicion to

believe Haughton was armed or that criminal activity was afoot; Haughton’s

flight did not constitute probable cause; and there were no factors coupled

with his flight that might have constituted probable cause for arrest.

Pegram, supra.

      Furthermore, the Commonwealth failed to establish that exigent

circumstances existed to enter Haughton’s home.         Bowmaster, supra.

Although Officer Michvech believed that Haughton was armed, probable

cause to arrest did not exist. In addition, the officers did not observe any

criminal activity nor was there any reason to think that Haughton was a

danger to the officers or other persons inside or outside the dwelling.

      Because the Commonwealth failed to establish a legal justification for

the officers to enter his home without a warrant, any evidence discovered

during this illegal search was fruit of the poisonous tree. Accordingly, the

suppression court properly excluded it.

      Order affirmed.




                                     -6-
J-A02014-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/17/2015




                          -7-